 

Exhibit 10.42

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of this 25th day of February, 2016, by and among Cox TMI, Inc.,
a Delaware corporation (the “Seller”), Cox Communications, Inc., a Delaware
corporation (“CCI” and, together with the Seller, the “Seller Parties”),
Gulliver Media Holdings, LLC, a Delaware limited liability company (the
“Purchaser”), Scripps Networks Interactive, Inc., an Ohio corporation (“SNI”
and, together with the Purchaser, “Scripps”), and TCM Parent, LLC, a Delaware
limited liability company (the “Company”).

RECITALS

WHEREAS, the Seller and the Purchaser are the sole members of the Company, which
is governed by that certain Amended and Restated Limited Liability Company
Agreement of the Company dated as of December 8, 2009, as amended (the
“Operating Agreement”). Capitalized terms used herein but not otherwise defined
have the meanings ascribed to such terms in the Operating Agreement.

WHEREAS, the Seller’s Membership Interest constitutes 35% of the Membership
Interests of the Members, and the Purchaser’s Membership Interest constitutes
65% of the Membership Interests of the Members.

WHEREAS, the Seller desires to sell all of the Seller’s Membership Interest
(which constitutes 100% of the Seller Parties’ interest in the Company) to the
Purchaser, and the Purchaser desires to purchase all of the Seller’s Membership
Interest from the Seller, on the terms and conditions set forth in this
Agreement (the “Purchase Transaction”).

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF THE SELLER’S MEMBERSHIP INTEREST

Section 1.1 Purchase.  Subject to the terms and conditions of this Agreement, on
February 25, 2016 or such date as the parties hereto may otherwise mutually
agree in writing (in each case, the “Closing Date”), the Seller shall sell,
assign, transfer, convey and deliver to the Purchaser free and clear of any
lien, encumbrance, pledge, charge, security interest, mortgage, title retention
agreement, option, equity or other adverse claim thereto (any of the foregoing
being, “Liens”), and the Purchaser shall purchase, acquire and accept from the
Seller, all of the Seller’s right, title and interest in and to the Seller’s
Membership Interest and assume all obligations relating to events occurring
after the Closing with respect to the Seller’s Membership Interest pursuant to
the Operating Agreement.  The closing of the Purchase Transaction (the
“Closing”) shall take place at the offices of Bass, Berry & Sims PLC, 150 Third
Avenue South, Suite 2800, Nashville, Tennessee, at 10:00 a.m. Central Standard
Time. The purchase price for the Seller’s Membership Interest shall be
$99,000,000 (the “Purchase Price”).

Section 1.2 Closing Deliverables.  

(a) The Seller Parties shall deliver or cause to be delivered to the Purchaser:

(i) if so requested by the Purchaser prior to the Closing, at Closing, a
certificate executed by a duly authorized officer of the Seller Parties
certifying that each of the Seller Parties’ representations and warranties set
forth in Article II is true, accurate and complete as of the Closing Date;

(ii) at Closing, an assignment, assumption, termination and acknowledgement
agreement, substantially in the form attached hereto as Exhibit A (the
“Assignment, Assumption, Guaranty Termination and Acknowledgement Agreement”),
executed by a duly authorized officer of the Seller Parties, evidencing, among
other things, (i) the transfer of the Seller’s entire Membership Interest to the
Purchaser at the Closing, (ii) the termination of the Guaranty, dated as of
January 15, 2015 (the “Guaranty”), by and between SNI and CCI and (iii) the
continuation of the Tax Matters Agreement, dated as of December 15, 2009, by and
among Scripps, the Seller Parties, Company, and TCM Sub, LLC (as amended, the
“Tax Matters Agreement”) in full force and effect after the Closing as further
described in Section 3 of the Assignment, Assumption, Guaranty Termination and
Acknowledgement Agreement;

(iii) at Closing, a certification of non-foreign status of Seller, substantially
in the form attached hereto as Exhibit B;



--------------------------------------------------------------------------------

 

(iv) at Closing, the resignation of each Member Representative designated by
Seller, effective as of the Closing, substantially in the form attached hereto
as Exhibit C (collectively, the “Representative Resignations”); and

(v) any other instructions, instruments, documents or agreements of conveyance
or transfer necessary or desirable to transfer to and confirm in the Purchaser
all right, title and interest in and to the Seller’s Membership Interest, as
reasonably requested by the Purchaser.

(b) Scripps shall deliver or cause to be delivered to the Seller:

(i) at Closing, the Purchase Price in cash by wire transfer of immediately
available funds in accordance with the wire transfer instructions provided by
the Seller to the Purchaser prior to the Closing;

(ii) if so requested by the Seller prior to the Closing, at Closing, a
certificate executed by a duly authorized officer of Scripps certifying that
each of the Purchaser’s and SNI’s representations and warranties set forth in
Article III is true, accurate and complete as of the Closing Date;

(iii) at Closing, the Assignment, Assumption, Guaranty Termination and
Acknowledgement Agreement, executed by a duly authorized officer of the
Purchaser, SNI and the Company;

(iv) at Closing, the Representative Resignations, executed by a duly authorized
officer of the Company; and

(v) any other instructions, instruments, documents or agreements of assumption
necessary or desirable to evidence the assumption by the Purchaser of the
obligations relating to events occurring after the Closing with respect to the
Seller’s Membership Interest pursuant to the Operating Agreement.

Section 1.3 Termination of Membership. Upon the consummation of the Purchase
Transaction, the Seller shall immediately and automatically cease to be a Member
and the Seller Parties shall have no further rights or obligations under the
Operating Agreement (or any related agreement, other than the Tax Matters
Agreement and the Distribution Agreements) or any further interest in or to the
Company or the Company’s Subsidiaries (other than pursuant to the Distribution
Agreements); except that, the confidentiality obligations in Section 13 of the
Operating Agreement (as in effect as of the Closing) and the indemnification and
exculpation rights under Section 6.11 of the Operating Agreement (as in effect
as of the Closing) shall continue to apply to the parties hereto. For purposes
of this Agreement, the “Distribution Agreements” shall mean any content,
television programming service or network or channel distribution agreements
between the Company (or any Affiliates of SNI) and CCI or any of its Affiliates,
as the case may be, relating to the Company or any agreements for the purchase
or sale of advertising on any content, television programming service, network
or channel of the Company and its Subsidiaries.

Section 1.4 Condition to Closing.  Each party shall promptly notify the other
parties in the event that it discovers that any of such party’s representations
or warranties contained in Article II or III, as the case may be, is untrue,
inaccurate or incomplete.  The parties’ obligations to consummate the Purchase
Transaction shall be subject to the condition that each of the other parties’
representations and warranties set forth in Article II or III, as the case may
be, is true, accurate and complete in all respects as of the Closing Date and
the execution and delivery of all the documents to be delivered to such party as
set forth in Section 1.2, as the case may be.  

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

The Seller Parties hereby make the following representations and warranties to
the Purchaser, each of which is true and correct on the date hereof and the
Closing Date and shall survive the Closing Date.  The Seller Parties jointly and
severally agree to indemnify the Purchaser from and against any and all losses,
claims, damages and liabilities for breach of the following representations and
warranties.

Section 2.1 Existence and Power.

(a) Each of the Seller Parties is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Seller Parties and the
consummation by the Seller Parties of the transactions contemplated hereby (i)
do not require the consent, approval, authorization, order, registration or
qualification of, or filing

2

--------------------------------------------------------------------------------

 

with, any third party or any governmental authority or court, or body or
arbitrator having jurisdiction over the Seller Parties; and (ii) do not and will
not constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, or with the Seller
Parties’ certificates of incorporation or bylaws, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Seller Parties or on the
part of any other party thereto or cause the acceleration or termination of any
obligation or right of the Seller Parties or any other party thereto.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by each of the Seller Parties and constitutes a
legal, valid and binding obligation of each of the Seller Parties, enforceable
against each of the Seller Parties in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and general principles of equity.  

Section 2.3 Title to Seller’s Membership Interest.  Seller’s Membership Interest
constitutes all of Seller’s interests in the Company or the Company’s
Subsidiaries, whether classified as a debt, equity, profit or participation
interest or otherwise (but excluding the Distribution Agreements). The Seller is
the sole legal and beneficial owner of and has good and valid title to the
Seller’s Membership Interest free and clear of any Liens, and has not, in whole
or in part, (a) assigned, transferred, hypothecated, pledged or otherwise
disposed of the Seller’s Membership Interest or its rights in the Seller’s
Membership Interest, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to the
Seller’s Membership Interest. Other than this Agreement and the Operating
Agreement, the Seller’s Membership Interest is not subject to any voting trust
agreement or other contract restricting or otherwise relating to the voting,
dividend rights or (other than pursuant to applicable securities laws)
disposition of the Seller’s Membership Interest. Except pursuant to the
Distribution Agreements (if applicable), the Company is not currently indebted
to the Seller or any of its Affiliates for any amount, and there are no
evidences of indebtedness of the Company held directly or indirectly by the
Seller or any of its Subsidiaries.

Section 2.4 Distributions.  The Seller has received all distributions and
reimbursements to which it has been entitled to receive through the date hereof
in its capacity as a Member of the Company. The Seller acknowledges and agrees
that, from and after the date hereof, the Seller shall not be entitled to
receive any further distributions in its capacity as a Member of the Company.

Section 2.5 Sophistication of Seller Parties.  The Seller Parties acknowledge
and agree that, except as set forth in Article III of this Agreement, the
Purchaser is not making, and the Seller Parties hereby disclaim, any express or
implied warranties in connection with the Purchase Transaction.  The Seller
Parties have such knowledge and experience in financial and business matters and
in making investment decisions of this type that they are capable of evaluating
the merits and risks of making their investment decision regarding the Purchase
Transaction and of making an informed investment decision.  The Seller Parties
and/or the Seller Parties’ advisor(s) have had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Purchaser concerning the Seller’s Membership Interest and the Company and
all such questions have been answered to the Seller Parties’ full
satisfaction.  The Seller Parties are not relying upon the Purchaser to
determine information that the Seller Parties should review, and the Seller
Parties acknowledge and agree that the Purchaser is not acting in a fiduciary
capacity and does not owe any fiduciary duty to the Seller Parties in connection
with this Agreement or the consummation of the Purchase Transaction. The Seller
Parties are not relying on the Company or the Purchaser with respect to the tax
and other economic considerations of the Purchase Transaction, and the Seller
Parties have relied on the advice of, or have consulted with, the Seller
Parties’ own advisors.

Section 2.6 No Broker.  Neither the Seller Parties nor any Person acting on the
Seller Parties’ behalf has engaged any third party as broker or finder or
incurred or become obligated to pay any broker’s commission or finder’s fee in
connection with the transactions contemplated by this Agreement.  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser (and, for purpose of Section 3.1 and 3.2, SNI) hereby makes the
following representations and warranties to the Seller Parties, each of which is
true and correct on the date hereof and the Closing Date and shall survive the
Closing Date.

Section 3.1 Existence and Power.  

(a) The Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and SNI
is corporation duly incorporated, validly existing and in good standing under
the laws of the State of Ohio, and each of Purchaser and SNI has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Purchaser’s obligations hereunder, and to consummate the transactions
contemplated hereby.

3

--------------------------------------------------------------------------------

 

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) does
not require the consent, approval, authorization, order, registration or
qualification of, or filing with, any third parties or any governmental
authority or court, or body or arbitrator having jurisdiction over the
Purchaser; and (ii) does not and will not constitute or result in a breach,
violation or default under any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, or with the Purchaser’s certificate of formation or limited
liability company agreement, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Purchaser or on the part of any other party thereto or cause
the acceleration or termination of any obligation or right of the Purchaser or
any other party thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization.  This Agreement has
been duly executed and delivered by Scripps and constitutes a legal, valid and
binding obligation of Scripps, enforceable against Scripps in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity.

Section 3.3 Sophistication of Purchaser.  The Purchaser acknowledges and agrees
that, except as set forth in Article II of this Agreement, the Seller Parties
are not making, and the Purchaser hereby disclaims, any express or implied
warranties in connection with the Purchase Transaction.  Purchaser has such
knowledge and experience in financial and business matters and in making
investment decisions of this type that it is capable of evaluating the merits
and risks of making its investment decision regarding the Purchase Transaction
and of making an informed investment decision.  Purchaser and its advisor(s)
have had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Seller Parties concerning the Seller’s
Membership Interest and all such questions have been answered to Purchaser’s
full satisfaction.  Purchaser is not relying upon the Seller Parties to
determine information that it should review, and Purchaser acknowledges and
agrees that the Seller Parties are not acting in a fiduciary capacity and do not
owe any fiduciary duty to Purchaser in connection with this Agreement or the
consummation of the Purchase Transaction. Purchaser is not relying on the Seller
Parties with respect to the tax and other economic considerations of the
Purchase Transaction, and Purchaser has relied on the advice of, or has
consulted with, the its own advisors.

Section 3.4 No Broker. Neither the Purchaser nor any Person acting on the
Purchaser’s behalf has engaged any third party as broker or finder or incurred
or become obligated to pay any broker’s commission or finder’s fee in connection
with the transactions contemplated by this Agreement.  

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered as evidenced by the records of the Person, mail service
or overnight courier service making such delivery as set forth herein.

If delivered to the Purchaser, to:

Gulliver Media Holdings, LLC

c/o Scripps Networks Interactive, Inc.

9721 Sherrill Boulevard

Knoxville, TN 37932

Attention:   Cynthia Gibson, Executive Vice President, Chief Legal Officer

if to the Seller Parties, to:

Cox Communications, Inc.

Cox TMI, Inc.

6205-B Peachtree Dunwoody Road

Atlanta, GA 30328

Attention: Jennifer Hightower, Esq.

Section 4.2 Entire Agreement.  This Agreement and the other documents and
agreements executed in connection with the Purchase Transaction embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof

4

--------------------------------------------------------------------------------

 

and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement.  This Agreement and the various
rights and obligations arising hereunder shall not be assignable or
transferrable by either party without the prior written consent of the other
party; provided, however, that the Purchaser may assign its right to purchase
the Seller’s Membership Interest to one or more controlled Affiliates of SNI in
compliance with the Operating Agreement, but no such assignment shall relieve
the Purchaser of any of its obligations hereunder.

Section 4.4 Counterparts.  This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party. Facsimile signatures or signature
received as a pdf attachment to electronic mail shall be treated as original
signatures for all purposes hereunder.

Section 4.5 Governing Law.  This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without giving effect to principles of conflicts of laws.

Section 4.6 No Third Party Beneficiaries or Other Rights.  Except as provided in
Sections 4.7 and 4.8, nothing herein shall grant to or create in any person not
a party hereto, or any such person’s dependents or heirs, any right to any
benefits hereunder, and no such party shall be entitled to sue any party to this
Agreement with respect thereto.

Section 4.7 General Release.  

(a) The Seller Parties do hereby release, waive and forever discharge Scripps,
their Subsidiaries and their Affiliates (including the Company, its Subsidiaries
and its Affiliates) and each of their successors, and all of the directors,
officers, employees and agents of Scripps, their Subsidiaries and their
Affiliates (including the Company and its Subsidiaries), and agree to hold them,
and each of them, harmless from any and all claims or causes of action
(“Claims”) that the Seller Parties may now have or know about, or hereafter may
learn about, to the extent arising out of or in any way connected to the
valuation of Seller’s Membership Interest or the Purchase Price, to Seller’s
Membership Interest  or Seller’s status as a Member or Seller’s rights and
obligations under the Operating Agreement or the Guaranty, or otherwise arising
out of or in any way related, in whole or in part, to the Company’s business,
operations, cash distributions or governance (such Claims, the “Seller Parties’
Claims”).  The Seller Parties agree that the Seller Parties will not file any
claim, charge, or lawsuit for the purpose of obtaining any monetary awards in
connection with any such Seller Parties’ Claims.  The Seller Parties acknowledge
that the foregoing release includes, but is not limited to, any claim arising
under any federal, state, or local law, whether statutory or judicial, or
ordinance, or any administrative regulation.  Notwithstanding the foregoing,
nothing in this Section 4.7 shall release, waive or discharge Scripps from (A)
any Claims either Seller Party has or may have arising from or relating to this
Agreement, the Tax Matters Agreement, the Assignment, Assumption, Guaranty
Termination and Acknowledgment Agreement or the Distribution Agreements, or (B)
any indemnification obligations owed by the Company to Seller’s Member
Representatives as set forth in the Operating Agreement, or (C) any Claims any
Seller Party or any of their Affiliates has or may have, other than the Seller
Parties’ Claims.

(b) Each of Scripps and the Company and their respective Affiliates does hereby
release, waive and forever discharge the Seller Parties and their Affiliates and
each of their respective successors, and all of the directors, officers,
employees and agents of the Seller Parties and their  Affiliates, and agrees to
hold them, and each of them, harmless from any and all Claims that Scripps and
the Company  may now have or know about, or hereafter may learn about, to the
extent arising out of or in any way connected to Seller’s Membership Interest or
Seller’s status as a Member or Seller’s, the Purchaser’s and the Company’s
rights and obligations under the Operating Agreement or the Guaranty, or
otherwise arising out of or in any way related, in whole or in part, to the
Company’s business, operations, cash distributions or governance (such Claims,
the “Purchaser Claims”).  Each of Scripps and the Company agrees that it will
not file any claim, charge, or lawsuit for the purpose of obtaining any monetary
awards in connection with any Purchaser Claims.  Each of Scripps and the Company
acknowledges that the foregoing release includes, but is not limited to, any
claim arising under any federal, state, or local law, whether statutory or
judicial, or ordinance, or any administrative regulation.  Notwithstanding the
foregoing, nothing in this Section 4.7 shall release, waive or discharge the
Seller Parties from any Claim the Company, Purchaser or SNI has or may have
arising from or relating to this Agreement, the Tax Matters Agreement or the
Distribution Agreements, or any Claims that the Company, Scripps or any of their
Affiliates has or may have, other than the Purchaser Claims.

Section 4.8 Confidentiality.  The parties shall not disclose to any Person or
make any announcement, press release or other public statement relating in any
manner to this Agreement or any of the terms hereof, except (a) with mutual
written consent, (b) as required by applicable law, in which case such party
shall, to the extent permitted and practicable, allow the other party a
reasonable

5

--------------------------------------------------------------------------------

 

time to review and comment on the form and substance of the information to be
disclosed or released, (c) SNI, or its Affiliates, may disclose the Purchase
Transaction (and its financial impact) and the Purchase Price in its securities
law filings and other periodic reports with the Securities and Exchange
Commission, or (d) to a party’s and its Affiliates’ legal, financial and
accounting advisors on a need-to-know basis, provided that the Person receiving
such information is advised of the confidential nature of such information and
agrees to keep such information confidential or is subject to a legal or ethical
duty of confidentiality.

Section 4.9 Waiver; Consent.  This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.10 Survival.  The parties’ representations, warranties and related
covenants set forth in this Agreement shall survive the Closing for the
applicable statute of limitations, except that the Seller Parties’
representations and warranties set forth in Section 2.3, and the Seller Parties’
covenants with respect thereto, shall survive the Closing indefinitely. All
other covenants herein shall survive the Closing until fully performed.

Section 4.11 Further Assurances.  Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions, as either party may
reasonably request in connection with the transactions contemplated by this
Agreement.  Notwithstanding anything to the contrary contained herein,
“Affiliate” when used with respect to any of the Seller Parties shall not
include the Company and its Subsidiaries or SNI and its Subsidiaries, and
“Affiliate” when used with respect to any of Scripps shall not include CCI or
any of its Subsidiaries (other than the Company and its Subsidiaries).

Section 4.12 Costs and Expenses.  Each party hereto shall each pay their own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.13 Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby; provided that the parties
shall negotiate in good faith with respect to an equitable modification of the
provision or application thereof held to be invalid.

(Signatures appear on the next page.)

 

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE COMPANY:

 

TCM PARENT, LLC

 

By:

 

/s/ Lori A. Hickok

Name:

 

Lori A. Hickok

Title:

 

VP & Chief Financial Officer

 

SCRIPPS:

 

SCRIPPS NETWORKS INTERACTIVE, INC.

 

By:

 

/s/ Lori A. Hickok

Name:

 

Lori A. Hickok

Title:

 

EVP, Chief Financial Officer

 

GULLIVER MEDIA HOLDINGS, LLC

 

By:

 

/s/ Lori A. Hickok

Name:

 

Lori A. Hickok

Title:

 

Chief Financial Officer

 

THE SELLER PARTIES:

 

COX TMI, INC.

 

By:

 

/s/ Charles Bowen

Name:

 

Charles Bowen

Title:

 

Assistant Secretary

 

COX COMMUNICATIONS, INC.

 

By:

 

/s/ Charles Bowen

Name:

 

Charles Bowen

Title:

 

Assistant Secretary

 

 

 

[Signature Page to Membership Interest Purchase Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

Form of Assignment, Assumption, Guaranty Termination and Acknowledgment
Agreement

ASSIGNMENT AND ASSUMPTION,

GUARANTY TERMINATION

AND

ACKNOWLEDGMENT AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION, GUARANTY TERMINATION AND ACKNOWLEDGMENT
AGREEMENT (this “Agreement”), dated as of February 25, 2016 (the “Effective
Date”), is made by and among by and among Cox TMI, Inc., a Delaware corporation
(the “Seller”), Cox Communications, Inc., a Delaware corporation (“CCI” and,
together with the Seller, the “Seller Parties”), Gulliver Media Holdings, LLC, a
Delaware limited liability company (the “Purchaser”), Scripps Networks
Interactive, Inc., an Ohio corporation (“SNI” and, together with the Purchaser,
“Scripps”), and TCM Parent, LLC, a Delaware limited liability company (the
“Company”).  Capitalized terms used herein but not otherwise defined have the
meanings ascribed to such terms in the Purchase Agreement.

WHEREAS, Seller Parties, Scripps and the Company are parties to that certain
Membership Interest Purchase Agreement, dated as of the date hereof (the
“Purchase Agreement”), pursuant to which, among other things, Seller has agreed
to sell and Purchaser has agreed to purchase all of Seller’s Membership Interest
in the Company on the terms and conditions set forth in the Purchase Agreement;
and

WHEREAS, Section 1.2 of the Purchase Agreement requires that the parties to the
Purchase Agreement enter into this Agreement at Closing in order to assign
Seller’s Membership Interests to Purchaser and for Purchaser to assume such
Membership Interest and the rights and obligations related thereto, to terminate
that Guaranty Agreement, dated January 15, 2015 (the “Guaranty”), by and between
CCI and SNI, and to acknowledge the survival of the Tax Matters Agreement, dated
December 15, 2009 (as amended, the “Tax Matters Agreement”), by and among
Scripps, the Seller Parties, the Company, and TCM Sub, LLC.

NOW, THEREFORE, pursuant to the terms and conditions of the Purchase Agreement
and in consideration of the mutual covenants and agreements contained therein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed that:

1. Assignment of Seller’s Membership Interest.  Seller hereby sells, assigns,
transfers, conveys and delivers the Seller’s Membership Interest, in whole and
free and clear of any Liens, to the Purchaser and does hereby irrevocably
constitute and appoint the Purchaser as its attorney-in-fact, with full power of
substitution in the premises, to transfer such Membership Interest on the books
of the Company.  Purchaser hereby accepts from Seller all of Seller’s right,
title and interest in and to the Seller’s Membership Interest and assumes all of
the obligations relating to events occurring after the Closing with respect to
the Seller’s Membership Interest pursuant to the Operating Agreement.

2. Termination of Guaranty.  The parties hereto hereby agree that from and after
the Effective Date, (a) the Guaranty shall be terminated in all respects and
shall be of no further force of effect; and (b) no party under the Guaranty
shall have any liabilities or obligations, and each party thereunder shall be
forever released and discharged in all respects from any and all obligations
under or with respect to the Guaranty.

3. Acknowledgement of Survival of Tax Matters Agreement.  Seller Parties,
Scripps and the Company hereby acknowledge and agree that, notwithstanding the
sale and purchase of the Seller’s Membership Interest and the termination of
Seller’s membership in the Company, each of the provisions of the Tax Matters
Agreement shall remain in full force and effect until the all statutes of
limitations, including any extensions or tolling thereof, for all tax years,
including the portion of the tax year including the Closing, during which Seller
Parties and Scripps were both Members of the Company have expired.

4. Miscellaneous Provisions

a. Further Assurances. Each party hereto hereby agrees to execute and deliver,
or cause to be executed and delivered, such other documents, instruments and
agreements, and take such other actions, as either party may reasonably request
in connection with the transactions contemplated by this Agreement.

b. Governing Law.  This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without giving effect to principles of conflicts of laws.

c. Severability.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the

 

--------------------------------------------------------------------------------

remaining provisions contained herein shall not be affected or impaired thereby;
provided that the parties shall negotiate in good faith with respect to an
equitable modification of the provision or application thereof held to be
invalid.

d. Counterparts.  This Agreement may be executed in multiple counterparts, and
on separate counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Any
counterpart or other signature hereupon delivered by facsimile shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

(Signature page follows.)

 

2

--------------------------------------------------------------------------------

DULY EXECUTED and delivered by the parties effective as of the date set forth
above.

 

THE COMPANY:

 

TCM PARENT, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

SCRIPPS:

 

SCRIPPS NETWORKS INTERACTIVE, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

GULLIVER MEDIA HOLDINGS, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

THE SELLER PARTIES:

 

COX TMI, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

COX COMMUNICATIONS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

Exhibit B

Form of Certification of Non-Foreign Status

Certification of Non-Foreign Status

Section 1445 of the Internal Revenue Code (“Section 1445”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.  To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by Cox TMI, Inc.,
a Delaware corporation (“Transferor”), the undersigned hereby certifies the
following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor is not a disregarded entity as defined in Treasury Regulation §
1.1445-2(b)(2)(iii);

3. Transferor’s U.S. employer identification number is 83-0480083; and

4. Transferor’s office address is 6305 Peachtree Dunwoody Road, Atlanta, GA
30328.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

Under penalties of perjury, in my capacity as an officer, and on behalf, of
Transferor, I declare that I have examined this certification and to the best of
my knowledge and belief it is true, correct, and complete, and I further declare
that I have authority to sign this document on behalf of Transferor.

 

Cox TMI, Inc.

 

 

 

By:

 

 

Name:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Form of Resignation

 

Resignation

This resignation is provided pursuant to the Amended and Restated Limited
Liability Company Agreement of the Company dated as of December 8, 2009, as
amended (the “Operating Agreement”) of TCM Parent, LLC, a Delaware limited
liability company (the “Company”). Capitalized terms used herein without
definition have the meanings given to them in the Operating Agreement.

The undersigned hereby resigns as a Member Representative, effective immediately
upon consummation of the sale by Cox TMI to Gulliver Media of Cox TMI’s
Membership Interest, pursuant to the Membership Interest Purchase Agreement
dated as of February 25, 2016, by and between Cox TMI and Gulliver Media.  This
resignation includes the undersigned’s resignation from all committees
established by the Board and from the board of managers (or similar governing
bodies) of each subsidiary of the Company.

The Company hereby releases, waives and relinquishes any and all claims that it
or any of its Subsidiaries may have now or in the future have or claim to have,
or previously had, directly or indirectly, against the undersigned arising
under, resulting from, or in connection with the undersigned’s serving as a
Member Representative of the Company and in any similar capacity for any
Subsidiary of the Company.

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

The Company hereby acknowledges and accepts, and agrees to, this Resignation
agreement as of the date set forth above.

 

TCM PARENT, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 